DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. In response to Page 2, Paragraph 1-2, and to Paragraph 1 of Page 11, a “waypoint” is a narrower interpretation of “travel region,” not broader. Applicant broadly indicates, in Paragraph 0037 of the Specification, “wherein each travel region is defined by at least one of latitude and longitude boundaries and altitudes.” Waypoints are defined by at least one of altitude and longitude boundaries and altitudes. The broad recitation of “travel region” allows for more narrow examples of a travel region to meet the limitation. Entering a waypoint means that the vehicle has entered that associated travel region. 
In response to applicant’s argument on Paragraph 4 of Page 10, and Paragraph 2 of Page 11, Ballin teaches in Paragraph 0105 that with respect to FIG. 2, it is noted that the TASAR system 20 of the present invention is contemplated to operate with multiple aircraft 14, 22 simultaneously. In other words, the present invention is not intended to be limited solely to two aircraft 14, 22. Paragraph 0121 states that the embodiments described herein are intended to be exemplary of the scope of the present invention and not limiting of the present invention. Paragraph 0213 also states that, as should be apparent to those skilled in the art, there are numerous variations of the method 90 that may be employed. Those variations are intended to fall within the scope of the present invention. This emphasizes that Ballin’s teachings for the traffic aircraft can be applied to the ownship and vice versa. Ballin simply distinguishes between traffic aircraft and the ownship for purposes of discussion (Ballin, Paragraph 0124). Furthermore, Ballin teaches Paragraph 0133 that the navigation station or satellite 58 provides at least current positional information about the location of the ownship 14 and/or traffic aircraft 22. The positional data station 60 provides positional and/or trajectory data regarding the location, direction, speed, and/or trajectory of the ownship 14 and/or traffic aircraft 22. This underlined portion highlights the fact that referring to the ownship or traffic aircraft is interchangeable and merely used to distinguish from one another for the purposes of the discussion.
Notwithstanding, Ballin teaches in Paragraph 0168 that the aircraft was rerouted around the weather (corresponds to implementing restriction instructions), and the extended path (initial route of 14) (corresponds to having “enter[ed] a travel region”) resulted in a delay in its predicted arrival over its next waypoint (corresponds to the ownship that is “about to enter the travel region”).
In response to Paragraph 1 of Page 12, Ballin teaches that the external constraint information, is provided “based on calculated trajectories on a current location of the vehicle in a region or an anticipated location of the vehicle in a region in a near future.” The 4D external constraints is based on trajectory estimates (see Paragraph 0039). Ballin teaches in Paragraph 0197 that the trajectory estimate may consist of current positions and future waypoints of the traffic aircraft. Specifically, latitude, longitude, altitude, and times of arrival for the traffic aircraft 22 may be provided. As discussed above, applicant discloses in Paragraph 23 and 37 of Specification, that each travel region is defined by at least one of latitude and longitude boundaries and altitudes. Ballin’s teaching of current position and future waypoints and specifically, latitude, longitude, altitude meets the applicant’s definition of travel region. Furthermore, Ballin’s “current position” corresponds to applicant’s “current location.” Ballin’s “future waypoints” corresponds to applicant’s “travel region in a near future.”
In response to Paragraph 2 of Page 12, evaluating the perturbed trajectory for interference with conflicts corresponds to implementing restricting instructions. The restricting instructions are claimed broadly. The limitation of implementing such instructions could involve “evaluating” the related restrictions to the area, which corresponds with Ballin’s “interference with conflicts,” and is a narrower example of the broad claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballin (US20130080043A1).
Regarding claim 1, Ballin teaches a vehicle travel information system comprising: at least one vehicle location system configured to generate vehicle location information (see Paragraph 0133 for the navigation station or satellite 58 provides at least current positional information about the location of the ownship 14 and/or traffic aircraft 22); 
at least one processor unit in communication with the at least one vehicle location system, the at least one processor unit configured to implement instructions to monitor the location information provided by the at least one vehicle location system (see Figure 10 for navigation station or satellite 58 that is in communication with the TAP module 18 which is a processor unit as stated in Paragraph 0099 wherein the TAP module 18 is contemplated to be a combination of hardware and software that executes code (i.e., instructions and algorithms) on a suitable processor, the TAP module 18 combines both hardware and software so that it may perform the requisite calculations) to determine when a vehicle that includes the at least one processor unit (see Paragraph 0103 for one embodiment of the TASAR system 20 of the present invention is illustrated in FIG. 2. In this illustration, two aircraft 14, 22 are shown in graphic format in positional relation to one another. The aircraft 14 is equipped with a TASAR module 12. The aircraft 22 may or may not be equipped with a TASAR module 12 (the TASAR module includes the TAP module 18 and this citation indicates that either aircraft 22 or ownship 14 has the at least one processor unit to perform the steps of this invention). The aircraft 14, 22 are capable of transmitting and receiving trajectory information with one another via one or more wireless, aircraft-to-aircraft, and communication channels 24. The aircraft-to-aircraft communication channel 24 may be a dedicated channel or may be a channel shared with other communications, as should be apparent to those skilled in the art) has at least one of entered a travel region and is about to enter a travel region with associated region information, the at least one processor unit further configured to implement region information instructions associated with the region information when the vehicle has at least one of entered a travel region and is about to enter a travel region with the associated region information (see Paragraph 0197 for each traffic aircraft 22, the trajectory estimate may consist of current positions (corresponds to having entered a travel region) and future waypoints (corresponds to being about to enter a travel region) of the traffic aircraft 22. Specifically, latitude, longitude, altitude, and times of arrival (corresponds to determining when the vehicle has entered a travel region or current position) for the traffic aircraft 22 may be provided. It is assumed that the traffic aircraft 22 fly in a straight line between the waypoints. However, variations in the flight paths (i.e., accurate flight path variations) for the traffic aircraft 22 also may be taken into account); 
and wherein implementing region information instructions includes implementing at least one of alert instructions (see Paragraph 0171 for when one or more opportunities are identified that meet or exceed the criteria, the TAP application 30 notifies the pilot and displays the recommend trajectory change(s) and supplemental information to aid the pilot's decision (e.g., estimated flight time saved)), see Paragraph 0142 for a list of available trajectory change options based on the pilot's pre-entered preferences would then be made available, on a continuous basis, for the pilot's immediate use, which corresponds to a broad interpretation of report), selection instructions (see Paragraph 0210 wherein the pilot may select parameters of the fitness function to choose what objectives are most important), feature instructions (see Paragraph 0160 for the pilot input interface 54 may be dedicated to the TAP module 18 or, depending on the degree of avionics integration, it may be implemented as a part of the FMS 56 and respond to input provided to the FMS 56, as discussed above. The pilot input interface 54 responds to modifications to the flight plan, cruise altitude, or tactical flight mode settings (heading, track, speed, and vertical speed), among other attributes (corresponds to features), associated with the trajectory for the ownship 14) and restriction instructions (see Paragraph 0153 for the constraint evaluation module 72 is a software subroutine that maintains and applies a database of constraints associated with current ATC procedures for approving trajectories. The database may be part of the onboard database 52 or a separate database altogether. Examples of procedural constraint data may include sector boundary locations, inter-sector or inter-center hand-off agreements (which specify, for example, what altitudes must be used for handing off aircraft), airspace fixes reserved for holding patterns, and prominent traffic flow directions (all of which correspond to restrictions). The constraints are used by the TAP application 30 functions that produce trajectories to ensure that the trajectory change requests do not run counter to standard procedures used by ATC).  
Regarding claim 2, Ballin teaches the vehicle travel information system of claim 1, wherein each travel region is defined by at least one of latitude and longitude boundaries and altitudes (see Paragraph 0197 for each traffic aircraft 22, the trajectory estimate may consist of current positions (corresponds to having entered a travel region) and future waypoints (corresponds to being about to enter a travel region) of the traffic aircraft 22. Specifically, latitude, longitude, altitude, and times of arrival (corresponds to determining when the vehicle has entered a travel region or current position) for the traffic aircraft 22 may be provided).
Regarding claim 3, Ballin teaches the vehicle travel information system of claim 1, wherein the region information includes at least one of speed limits (see Paragraph 0074 for speed restrictions), altitude limits (see Paragraph 0074 for altitude restrictions), vehicle restraints (see Paragraph 0132 for sensor and, computed information available through standard aircraft communications architectures includes, but is not limited to, air speed, ground speed, ambient conditions around the ownship 14, engine parameters, fuel on board, and aircraft systems health, etc. (these are examples of vehicle restraints). In this regard, there are a number of attributes about the current condition and operation of the ownship 14 that may be relevant to calculations performed by the TAP application 30), restricted travel areas (see Paragraph 0153 for Examples of procedural constraint data may include sector boundary locations, inter-sector or inter-center hand-off agreements (which specify, for example, what altitudes must be used for handing off aircraft), airspace fixes reserved for holding patterns, and prominent traffic flow directions; see also Paragraph 0155 wherein a conflict is indicated if the ownship 14 (or its buffered location) is predicted to come within a specified lateral/vertical volume of any traffic aircraft 22 (or its buffered location) or breach the boundary of any hazard area), region specific regulations (see Paragraph 0151 for hazard areas that include any regions of airspace that the ownship 14 must avoid or that the pilot prefers to avoid. Hazards may be static or may vary as a function of time. Sources of hazard area data may include onboard weather sensors (i.e., onboard weather radar 46) and predictors (i.e., onboard database 52), data-link weather information from third parties (provided as an external input 38), special use airspace restrictions as listed in the onboard database 52 (or received through a data link from an external input 38), and pilot-defined hazard areas inputted via the pilot input interface 54. (It is noted that the pilot input interface 54 also may receive information regarding pilot-inputted constraints.) The data also may include descriptors of other airspace regions for selective use by the trajectory calculation module 68 (or the trajectory optimization module 78 described below). Such descriptors include, but are not limited to high-traffic-complexity/density region predictors, all of which correspond to region specific regulations), enable vehicle features (see Paragraph 0143 for in connection with the pilot-initiated and the automatic modes of operation of the TAP module 18, it is contemplated that the pilot may control these functions via a switch), disable vehicle features (see Paragraph 0143 for in connection with the pilot-initiated and the automatic modes of operation of the TAP module 18, it is contemplated that the pilot may control these functions via a switch, wherein a switch implies that the pilot can initiate/enable or disable features), request to send vehicle position report (see Paragraph 0181 for the primary source of real-time traffic surveillance information is expected to be the ASC module 20, providing position information directly from the onboard systems of nearby aircraft 22. In addition to the ASC module 20, the TAP module 18 may operate using ground sources of traffic surveillance information, received through TIS-B, or from third-party sources via airborne internet or satellite broadcast services. The information is supplied to the application processor aboard the physical host of the TAP application 30; Note: the use of the term "report" is broad and can be interpreted to correspond to position information as in this citation) and auto connect of preferred vehicle controller (see Paragraph 0137 for the TAP application 30 is contemplated to operate in at least one of two modes of operation: (1) pilot-entered (i.e., manual mode) or (2) automatically selected (i.e., automatic mode)).  
Regarding claim 4, Ballin teaches the vehicle travel information system of claim 1, wherein the associated region information is stored in at least one database (see Paragraph 0130 for the onboard database 52 stores data that may be taken into account by the TAP application 30).  
Regarding claim 5, Ballin teaches the vehicle travel information system of claim 1, further comprising: a communication system in communication with the at least one processor unit, the see Paragraph 0107 and Figure 2 for the ground tower 26 (corresponds to a remote station) that communicates with the aircraft 14, 22 via wireless, ground to air communication channels 28, 30 wherein the ground tower 26 may be a TIS-B transmitter that provides traffic surveillance information regarding several aircraft).  
Regarding claim 6, Ballin teaches the vehicle travel information system of claim 5, wherein the communication system is configured to pass uplink updates relating to the region information (see Paragraph 0185 for the operational performance of the TAP module 18 may benefit from access to additional sources of information that affect ATC acceptance of trajectory requests. An example may be a database of ATC sector boundaries and handoff agreements (e.g., aircraft must transition between sectors at a certain altitude). As these requirements (which are examples of applicant's region information) change over time, periodic updates (corresponds to passing uplink updates as also portrayed in Figure 2) are expected to be required).  
Regarding claim 7, the vehicle travel information system of claim 1, further comprising: a vehicle control in communication with the at least one processor, the at least one processor unit configured to control the vehicle control based at least in part on implemented region information instructions (see Paragraph 0154 for the trajectory change module 74 monitors pilot input devices (such as the FMS 56 and the pilot input interface 54) and produces a trajectory prediction corresponding with a proposed change in flight plan, flight mode, or auto flight setting. As noted above, the inputs may be provided through a pilot input interface 54 or, depending upon the degree of avionics integration, through pilot interaction with the FMS 56 or other normal flight control interfaces (corresponds to vehicle control based on region implemented instructions). The trajectory change module 74 triggers operation of the trajectory calculation module 68, which calculates a 4D trajectory corresponding to the pilot's provisional input).  
see Figure 10 for the TAP module 18 (which corresponds to a sensor that gathers data) that receives positional data from the positional data station 60 and navigation data from navigation station or satellite; see also Paragraph 0109 for the TAP module 18 that receives (corresponds to gathering the data) data and information from other, external inputs 38 via one or more communication channels 40, 41; see also Paragraph 0110 for information generated by the TAP module 18, a display 42 is connected to the TASAR module 12 (or, alternatively, directly to the TAP module 18) via a communication channel 44).  
Regarding claim 9, Ballin teaches the vehicle travel information system of claim 1, wherein the at least one vehicle location system is configured to generate the vehicle location information based at least in part from information communicated from a remote location (see Figure 10 for the TAP module 18 that receives positional data from the positional data station 60 and navigation data from navigation station or satellite 58 (corresponds to information communicated from a remote location); see also Paragraph 0109 for the TAP module 18 that receives  data and information from other, external inputs 38 via one or more communication channels 40, 41 (corresponds to information communicated from remote location)).  
Regarding claim 10, Ballin teaches a vehicle travel information system comprising: at least one database containing region information (see Paragraph 0153 for the constraint evaluation module 72 is a software subroutine that maintains and applies a database of constraints associated with current ATC procedures for approving trajectories. The database may be part of the onboard database 52 or a separate database altogether. Examples of procedural constraint data may include sector boundary locations, inter-sector or inter-center hand-off agreements (which specify, for example, what altitudes must be used for handing off aircraft), airspace fixes reserved for holding patterns, and prominent traffic flow directions); 
at least one vehicle location system configured to generate vehicle location information (see Figure 10 and Paragraph 0133 for the TAP Module 18 wherein the navigation station or satellite 58 provides at least current positional information about the location of the ownship 14 and/or traffic aircraft 22. The positional data station 60 provides positional and/or trajectory data regarding the location, direction, speed, and/or trajectory of the ownship 14 and/or traffic aircraft 22); 
a vehicle user interface (see Paragraph 0143 for the pilot may select the mode of operation via the pilot input interface 54); 
at least one processor unit in communication with the at least one database, the at least one vehicle location system and vehicle user interface, the at least one processor unit configured to implement instructions to monitor the location information provided by the at least one vehicle location system to determine when a vehicle that includes the at least one processor unit has at least one of entered a travel region with associated region information and is about to enter a travel region with associated region information, the at least one processor unit further configured to implement the associated region information when the vehicle has at least one of entered the travel region with the associated region information and is about to enter the travel region with the associated region information to implement at least one of alert instructions, report generation instructions, selection instructions, feature instructions and restriction instructions, the at least one processer (see claim 1 citations) further configured to convey the region information via the vehicle user interface (see Paragraph 0160 for the pilot input interface 54 may be dedicated to the TAP module 18 or, depending on the degree of avionics integration, it may be implemented as a part of the FMS 56 and respond to input provided to the FMS 56, as discussed above. The pilot input interface 54 responds to modifications to the flight plan, cruise altitude, or tactical flight mode settings (heading, track, speed, and vertical speed), among other attributes, associated with the trajectory for the ownship 14).  
Regarding claim 11, Ballin teaches the vehicle travel information system of claim 10, further comprising: a communication system in communication with the at least one processor unit, the communication system configured to provide communications between the at least one processor unit and remote stations (see Paragraph 0107 and Figure 2 for the ground tower 26 (corresponds to a remote station) that communicates with the aircraft 14, 22 via wireless, ground to air communication channels 28, 30 wherein the ground tower 26 may be a TIS-B transmitter that provides traffic surveillance information regarding several aircraft), the communication system is configured to pass uplink updates to the at least one database (see Paragraph 0185 for the operational performance of the TAP module 18 may benefit from access to additional sources of information that affect ATC acceptance of trajectory requests. An example may be a database of ATC sector boundaries and handoff agreements (e.g., aircraft must transition between sectors at a certain altitude). As these requirements (which are examples of applicant's region information) change over time, periodic updates (corresponds to passing uplink updates as also portrayed in Figure 2) are expected to be required); 
and a vehicle control to control at least one operation of the vehicle, the at least one processor in communication with the vehicle control to activate the vehicle control based at least in part on the implementation of the region information instructions (see Paragraph 0143 for in connection with the pilot-initiated and the automatic modes of operation of the TAP module 18, it is contemplated that the pilot may control these functions via a switch (corresponds to controlling at least one operation of the vehicle). Alternatively, the pilot may select the mode of operation via the pilot input interface 54. Similarly, any preferences set by the pilot, such as threshold limits for being notified of optimal trajectory opportunities (corresponds to region information), also may be provided via the pilot input interface 54).  
Regarding claim 12, Ballin teaches the vehicle of claim 11, wherein the at least one vehicle location system generates vehicle location information based off of at least one of a location sensor and a remote location signal (see Paragraph 0133 for  the external inputs 38 may include navigation (i.e., GPS) data via a navigation station or satellite 58, other relevant positional data via a positional data station 60, data concerning weather conditions via a weather station 62, information concerning constraints associated with the destination airport via an traffic data station 64 (which provides information regarding the status of the destination airport), and information about the flight conditions via an aircraft data station 66, for example. The navigation station or satellite 58 provides at least current positional information about the location of the ownship 14 and/or traffic aircraft 22. The positional data station 60 provides positional and/or trajectory data regarding the location, direction, speed, and/or trajectory of the ownship 14 and/or traffic aircraft 22).  
Regarding claim 13, see rejection for claim 3.
Regarding claim 14, Ballin teaches a method of generating vehicle travel information, the method comprising: monitoring the current location of the vehicle (see Paragraph 0197 and Figure 15 Step 96 of method 90 for each traffic aircraft 22, the trajectory estimate may consist of current positions and future waypoints of the traffic aircraft 22. Specifically, latitude, longitude, altitude, and times of arrival for the traffic aircraft 22 may be provided); 
based on at least one of the current location of the vehicle in a region and an anticipated location of the vehicle in a region in a near future, determining if at least one of the current location and the anticipated location of the vehicle is associated with a region that has associated region information stored in at least one database (see Figure 16 Step 104 (a continuation of the same method 90) for receiving 4D external constraints from ATC, Company, and procedural constraints database, which is based on the trajectory estimate consisting of current positions and future waypoints from Step 96);
and when it is determined that at least one of the current location and the anticipated location of the vehicle is associated with a region that has associated region information stored in the at least one database, implementing the associated region information to implement at least one of alert instructions, report generation instructions, selection instructions, feature instructions and restriction instructions (see Figure 17 and Steps 118 and 120 for evaluating the perturbed trajectory for interference with conflicts (corresponds to restriction instructions) and then determining if perturbed trajectory is flyable by the ownship).  
Regarding claim 15, see rejection for claim 2.
Regarding claim 16, Ballin teaches the method of claim 14, further comprising: updating the region information in the at least one database through at least one of data loaded and a communication uplink (see Paragraph 0185 for the operational performance of the TAP module 18 may benefit from access to additional sources of information that affect ATC acceptance of trajectory requests. An example may be a database of ATC sector boundaries and handoff agreements (e.g., aircraft must transition between sectors at a certain altitude). As these requirements (which are examples of applicant's region information) change over time, periodic updates (corresponds to passing uplink updates as also portrayed in Figure 2) are expected to be required; see also Paragraph 0162 for depending on the degree of avionics integration, the availability of air/ground data links, and other variables, the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution).  
Regarding claim 17, see rejection for claim 7.
see Paragraph 0156 for the trajectory optimization module 78 for the automated mode of operation computes one or more trajectory changes, if available, that improve desired attributes (such as fuel efficiency) of the flight. The trajectory optimization module 78 searches through a wide range of possible modifications to the current trajectory (corresponds to a current location and its anticipated location based on the trajectory), including different lateral route patterns, cruise altitudes, and different speeds. Both immediate and delayed maneuvers are considered. The trajectory optimization module 78 takes into account trajectory constraints, including traffic, hazard areas, and crossing restrictions, returning only solutions that meet these constraints and provide sufficient buffering as specified by user settings or predetermined parameters for the ownship 14 (wherein the need for optimization implies that associated region information is better aligned with a new optimized trajectory); see also Paragraph 0197 for the trajectory estimate may consist of current positions and future waypoints of the traffic aircraft 22. Specifically, latitude, longitude, altitude, and times of arrival for the traffic aircraft 22 may be provided), continuing to monitor the current location of the vehicle (see Paragraph 0154 for the trajectory change module 74 monitors pilot input devices (such as the FMS 56 and the pilot input interface 54) and produces a trajectory prediction corresponding with a proposed change in flight plan, flight mode, or autoflight setting).  
Regarding claim 19, see rejection for claim 3 and 13.
Regarding claim 20, Ballin teaches the method of claim 14, wherein the region information relates to a vehicle position report system that directs the vehicle to at least one of enable the vehicle position report system, disabling the vehicle position report system and setting an interval in generating a position communication in the vehicle position report system (see Paragraph 0181 for the primary source of real-time traffic surveillance information is expected to be the ASC module 20, providing position information directly from the onboard systems of nearby aircraft 22. In addition to the ASC module 20, the TAP module 18 may operate using ground sources of traffic surveillance information, received through TIS-B, or from third-party sources via airborne internet or satellite broadcast services. The information is supplied to the application processor aboard the physical host of the TAP application 30; Note: the use of the term "report" is broad and can be interpreted to correspond to position information as in this citation; see also Paragraph 0028 for the present invention will allow for use in airspace, or during time frames (corresponds to setting a time interval), where modes of communication and surveillance are slightly delayed. A slight delay is considered to be as small as a few seconds or as long as a few minutes. Typically, delays are limited to a minute or less, but longer delays are contemplated to fall within the scope of the present invention; see also Paragraph 0142 for a list of available trajectory change options (corresponds to position communication) based on the pilot's pre-entered preferences would then be made available, on a continuous basis (corresponds to interval), for the pilot's immediate use).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shehata (US 9841761 B2) teaches a method of remotely controlling operation of a plurality of unmanned aerial vehicles, performed by a computing device, the method comprising: receiving real-time vehicle status data from a plurality of unmanned aerial vehicles (“UAVs”), the vehicle status comprising vehicle location data; displaying at least a subset of the received vehicle status data for each of the plurality of UAVs in a single interface, the displaying comprising providing a graphical representation of the respective vehicle location data of each of the plurality of UAVs; receiving a control command input associated with one of the plurality of UAVs having vehicle status data displayed  A waypoint is a user-specified position, represented on the map view with a waypoint indication. It is a navigable marker, meaning that a UAV may be directed to go to that position. There may be attributes associated with the waypoint, such as specific actions that a UAV must take upon reaching the waypoint (e.g. take photos, send back photos, deliver a payload, aim a payload, trigger a payload to sample, land, move to a specific height, pause before continuing on the waypoint route, raise an alert at the control station, or some other set of actions), a minimum or maximum altitude which the UAV must not exceed while within a specified proximity to the waypoint, a maximum velocity which the UAV must not exceed when within a specified proximity to the waypoint, or some other attribute.
Shapiro (US 9691287 B1) teaches in some embodiments, the point or area 510 comprises an icon, a predefined region, a tile, a displayed region, or the like. For example, detecting a user interaction at or in proximity to the point or area 510 may select a flight management system user-interface screen to interactively present to the user 111. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665